235 F.2d 515
Robert P. GALLOWAY, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 13010.
United States Court of Appeals District of Columbia Circuit.
Argued April 30, 1956.
Decided May 10, 1956.
Petition for Rehearing Denied June 2, 1956.
Writ of Certiorari Denied October 8, 1956.

See 77 S. Ct. 49.
Appeal from the United States District Court for the District of Columbia; Richmond B. Keech, Judge.
Mr. De Long Harris, Washington, D. C., for appellant.
Mr. John D. Lane, Asst. U. S. Atty., with whom Mr. Oliver Gasch, U. S. Atty., and Messrs. Lewis Carroll and Victor Caputy, Asst. U. S. Attys., were on the brief, for appellee. Mr. Leo A. Rover, U. S. Atty. at the time the record was filed, and Mr. Carl Belcher, Asst. U. S. Atty., also entered appearances for appellee.
Before PRETTYMAN, WASHINGTON and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant was convicted on one count of a two-count indictment for assaulting police officers. His principal contention is that the trial court erred in refusing to grant an instruction prayed by him. We do not reach the question whether the requested instruction was sound as a matter of law, because we think the facts shown by the evidence did not require or justify such an instruction. Other alleged errors in the instructions were not noted in the trial court. We find no error affecting substantial rights of the appellant.


2
Affirmed.